TRUST INSTRUMENT NEUBERGER BERMAN EQUITY FUNDS SCHEDULE A INVESTOR CLASS Neuberger Berman Equity Income Fund Neuberger Berman Focus Fund Neuberger Berman Genesis Fund Neuberger Berman Guardian Fund Neuberger Berman International Fund Neuberger Berman International Institutional Fund Neuberger Berman International Large Cap Fund Neuberger Berman Large Cap Disciplined Growth Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Mid Cap Intrinsic ValueFund Neuberger Berman Multi-Cap Opportunities Fund Neuberger Berman Real Estate Fund Neuberger Berman Small Cap Growth Fund Neuberger Berman Socially Responsive Fund Neuberger Berman Value Fund TRUST CLASS Neuberger Berman Equity Income Fund Neuberger Berman Focus Fund Neuberger Berman Genesis Fund Neuberger Berman Guardian Fund Neuberger Berman International Fund Neuberger Berman International Institutional Fund Neuberger Berman International Large Cap Fund Neuberger Berman Large Cap Disciplined Growth Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Mid Cap Intrinsic ValueFund Neuberger Berman Multi-Cap Opportunities Fund Neuberger Berman Real Estate Fund Neuberger Berman Select Equities Fund Neuberger Berman Small Cap Growth Fund Neuberger Berman Socially Responsive Fund Neuberger Berman Value Fund ADVISOR CLASS Neuberger Berman Equity Income Fund Neuberger Berman Focus Fund Neuberger Berman Genesis Fund Neuberger Berman Guardian Fund Neuberger Berman International Large Cap Fund Neuberger Berman Large Cap Disciplined Growth Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Mid Cap Intrinsic ValueFund Neuberger Berman Multi-Cap Opportunities Fund Neuberger Berman Real Estate Fund Neuberger Berman Select Equities Fund Neuberger Berman Small Cap Growth Fund Neuberger Berman Socially Responsive Fund Neuberger Berman Value Fund INSTITUTIONAL CLASS Neuberger Berman Emerging Markets Equity Fund Neuberger Berman Equity Income Fund Neuberger Berman Focus Fund Neuberger Berman Genesis Fund Neuberger Berman Global Equity Fund Neuberger Berman Global Thematic Opportunities Fund Neuberger Berman Guardian Fund Neuberger Berman International Fund Neuberger Berman International Institutional Fund Neuberger Berman International Large Cap Fund Neuberger Berman Intrinsic Value Fund Neuberger Berman Large Cap Disciplined Growth Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Mid Cap Intrinsic ValueFund Neuberger Berman Multi-Cap Opportunities Fund Neuberger Berman Real Estate Fund Neuberger Berman Select Equities Fund Neuberger Berman Small Cap Growth Fund Neuberger Berman Socially Responsive Fund Neuberger Berman Value Fund - 2 - CLASS A Neuberger Berman Emerging Markets Equity Fund Neuberger Berman Equity Income Fund Neuberger Berman Focus Fund Neuberger Berman Global Equity Fund Neuberger Berman Global Thematic Opportunities Fund Neuberger Berman Guardian Fund Neuberger Berman International Fund Neuberger Berman International Institutional Fund Neuberger Berman International Large Cap Fund Neuberger Berman Intrinsic Value Fund Neuberger Berman Large Cap Disciplined Growth Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Mid Cap Intrinsic ValueFund Neuberger Berman Multi-Cap Opportunities Fund Neuberger Berman Real Estate Fund Neuberger Berman Select Equities Fund Neuberger Berman Small Cap Growth Fund Neuberger Berman Socially Responsive Fund Neuberger Berman Value Fund CLASS C Neuberger Berman Emerging Markets Equity Fund Neuberger Berman Equity Income Fund Neuberger Berman Focus Fund Neuberger Berman Global Equity Fund Neuberger Berman Global Thematic Opportunities Fund Neuberger Berman Guardian Fund Neuberger Berman International Fund Neuberger Berman International Institutional Fund Neuberger Berman International Large Cap Fund Neuberger Berman Intrinsic Value Fund Neuberger Berman Large Cap Disciplined Growth Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Mid Cap Intrinsic ValueFund Neuberger Berman Multi-Cap Opportunities Fund Neuberger Berman Real Estate Fund Neuberger Berman Select Equities Fund Neuberger Berman Small Cap Growth Fund Neuberger Berman Socially Responsive Fund Neuberger Berman Value Fund - 3 - CLASS R2 Neuberger Berman Emerging Markets Equity Fund Neuberger Berman Equity Income Fund Neuberger Berman Focus Fund Neuberger Berman Genesis Fund Neuberger Berman Global Equity Fund Neuberger Berman Guardian Fund Neuberger Berman International Fund Neuberger Berman International Institutional Fund Neuberger Berman International Large Cap Fund Neuberger Berman Large Cap Disciplined Growth Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Mid Cap Intrinsic ValueFund Neuberger Berman Multi-Cap Opportunities Fund Neuberger Berman Real Estate Fund Neuberger Berman Select Equities Fund Neuberger Berman Small Cap Growth Fund Neuberger Berman Socially Responsive Fund Neuberger Berman Value Fund CLASS R3 Neuberger Berman Emerging Markets Equity Fund Neuberger Berman Equity Income Fund Neuberger Berman Focus Fund Neuberger Berman Genesis Fund Neuberger Berman Global Equity Fund Neuberger Berman Global Thematic Opportunities Fund Neuberger Berman Guardian Fund Neuberger Berman International Fund Neuberger Berman International Institutional Fund Neuberger Berman International Large Cap Fund Neuberger Berman Intrinsic Value Fund Neuberger Berman Large Cap Disciplined Growth Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Mid Cap Intrinsic ValueFund Neuberger Berman Multi-Cap Opportunities Fund Neuberger Berman Real Estate Fund Neuberger Berman Select Equities Fund Neuberger Berman Small Cap Growth Fund Neuberger Berman Socially Responsive Fund Neuberger Berman Value Fund Dated: October 25, 2012 - 4 -
